Citation Nr: 1222461	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  09-26 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU), including on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	T. Rhett Smith, Attorney


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from October 1961 to February 1966.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In February 2011, the Board remanded this claim to the RO for further development and consideration, specifically, to have the Under Secretary for Benefits or Director of Compensation and Pension (C&P) Service or designee determine in the first instance whether a TDIU was warranted on an extra-schedular basis under the alternative provisions of 38 C.F.R. § 4.16(b) since the Veteran did not have sufficient ratings for his service-connected disabilities to warrant consideration of this benefit under § 4.16(a).

The Director of C&P Service since has ruled on this matter in January 2012, concluding an extra-schedular TDIU is not warranted, and the RO resultantly issued supplemental statements of the case (SSOCs) in February and March 2012 denying this claim even on this special basis.  So this claim is again before the Board.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are:  1) residuals of a fracture of the transverse process at L1-L3 with degenerative changes of the lumbar spine, status post acute osteomyelitis of the left ilium, resolved - rated as 40-percent disabling effectively since July 12, 2001; 2) acute osteomyelitis of the left ilium - rated as 10-percent disabling; and 3) residuals of a left navicular fracture (his dominant extremity) - rated as 0-percent disabling, i.e., noncompensable, for a combined rating of 50 percent.

2.  These service-connected disabilities, alone, so irrespective of his advancing age and disabilities unrelated to his military service, preclude him from obtaining and maintaining employment that could be considered substantially gainful versus just marginal.


CONCLUSION OF LAW

The criteria are met for a TDIU on an extra-schedular basis.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16(b), 4.18, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Here, though, the Board need not discuss whether there has been VCAA compliance because the claim is being granted, regardless.  See, e.g., 38 C.F.R. § 20.1102 (2011) (harmless error).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that, as the pleading party, the Veteran, not VA, has the evidentiary burden of proof of showing there is a VCAA notice error in either timing or content and, moreover, that the error is unduly prejudicial, meaning outcome determinative of his claim).


II.  Entitlement to a TDIU

The Veteran contends that he is entitled to a TDIU since his service-connected disabilities render him unemployable.  A TDIU requires impairment so severe that it is impossible to obtain and maintain substantially gainful employment.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by disabilities that are not service connected.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2011).  In making this determination, the critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

If there is only one service-connected disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

As the Board explained when previously remanding this claim in February 2011, the Veteran's service-connected disabilities are:  1) residuals of a fracture of the transverse process at L1-L3 with degenerative changes of the lumbar spine, status post acute osteomyelitis of the left ilium, resolved - rated as 40-percent disabling effectively since July 12, 2001; 2) acute osteomyelitis of the left ilium - rated as 10-percent disabling; and 3) residuals of a left navicular fracture (his dominant extremity) - rated as 0-percent disabling, i.e., noncompensable.  These disabilities all affect a single body system, i.e., his orthopedic system, or stem from common etiology or a single accident, so for all intents and purposes may be considered as one collective disability (rather than three separate disabilities) for the purpose of determining whether he satisfies the threshold minimum rating requirements of § 4.16(a) for consideration of a TDIU.  Since, however, even allowing for this exception, there is not at least a 60 percent rating, instead, just a lesser 50 percent combined rating (see 38 C.F.R. § 4.25), the only possible means of obtaining a TDIU is on the alternative extra-schedular basis under § 4.16(b), hence, as mentioned, the reason the Board remanded this claim in February 2011.

When, as here, a claimant does not meet the aforementioned criteria, a TDIU may still be assigned, but on a different basis.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, at the RO level, rating boards are to submit to the Director of C&P Service, for extraschedular consideration, all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  The rating board is to include in its submission a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and factors having a bearing on the issue.  38 C.F.R. § 4.16(b).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there is a need to discuss whether the standard delineated in the controlling regulations is an "objective" one based on the average industrial impairment or a "subjective" one based upon the Veteran's actual industrial impairment.  In a pertinent precedent decision, VA's General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  As further observed by VA's General Counsel, "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91.


A claim for a TDIU "presupposes that the rating for the [service-connected] condition is less than 100 [percent], and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a Veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but as mentioned not to his age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  See also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993); and Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  See, too, Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court discussed the meaning of "substantially gainful employment," in part, by noting the following standard announced by the United States Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  Id.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.

Requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests an intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100-percent unemployability leaves no flexibility.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

As the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal.  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).


That said, to receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Court clarified in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), that the disability rating, itself, is recognition that industrial capabilities are impaired.  Indeed, according to 38 C.F.R. § 4.1, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  So above and beyond this, the record must reflect some factor that takes a particular case outside the norm in order for a claim for individual unemployability benefits to prevail.  As the Court further explained in Van Hoose, the mere fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.

As the Board, itself, cannot assign an extra-schedular rating in the first instance pursuant to 38 C.F.R. § 4.16(b), it must specifically adjudicate whether to refer a case to the Director of C&P Service for an extra- schedular evaluation when the issue is either raised by the claimant or reasonably raised by the evidence of record.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director determines that an extra-schedular evaluation is not warranted does the Board then have jurisdiction to decide the extra-schedular claim on the merits.  In fact, the Court held that although the Board is precluded from initially assigning an extra-schedular rating, there is no restriction on the Board's ability to review the adjudication of an extra-schedular rating once the Director of C&P determines that an extra-schedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); see also Floyd, 9 Vet. App. at 96-97 (stating that once Board properly refers an extra-schedular rating issue to Director of C&P for review, appellant may "continue[ ] to appeal the extraschedular rating aspect of this claim"); see also 38 U.S.C.A. §§ 511(a), 7104(a) ("All questions in a matter ... subject to decision by the Secretary shall be subject to one review on appeal to the ... Board.").

Here, the Board remanded this claim to the Director of C&P for this determination.  Therefore, the only remaining question in this case is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, for purposes of a possible extra-schedular evaluation under 38 C.F.R. § 4.16(b) (2011).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. §§ 3.102, 4.3 (2011).

The Veteran claims he is unable to continue working in the refrigeration/air-conditioning repair field because of the severity of his service-connected disabilities (especially on account of his low back disability), and that these disabilities also preclude him from engaging in any other type of substantially gainful employment given his level of education, prior work experience and training, etc..  On his September 2007 TDIU application (on VA Form 21-8940), he indicated that had not worked since June 2004, so for more than 3 years, indicating he had last worked as a refrigeration repairman.  He has a high school education.  He submitted a copy of a letter sent to his most recent employer in 2004 indicating he would no longer be working since he could not perform the duties related to marine refrigeration/air-conditioning service.  His employer responded in June 2004, acknowledging his resignation and health-related problems and issues.  His TDIU application indicates he had been working in the refrigeration repair business since 1995, so for nearly a decade when he stopped working at that job.

VA treatment records from July 2001 to January 2003 and private treatment records from June 2001 to July 2002 do not include any opinions from the treating physicians regarding the Veteran's employability, including especially as specifically relating to his service-connected disabilities.

In February 2003, the Veteran had a VA examination of his spine.  He had full range of motion, albeit with pain.  In May 2005, he had another VA examination in relation to his claim for a higher initial rating for the osteomyelitis of his left ilium.  The examiner did not comment on the Veteran's employability, aside from noting that he had quit working in June 2004 because he could not lift, squat, or bend as required by his job.  A December 2006 VA examination was also performed in response to his claim for a higher initial rating for the osteomyelitis of his left ilium.  And, similarly, the examiner did not discuss the Veteran's employability or the impact of his service-connected disabilities on it, other than recognizing he had closed his business approximately three years earlier due to his back and sacroiliac joint problems.  The examiner also stated that range-of-motion testing was not available regarding the sacroiliac joint.

On a September 2008 Request for Employment Information in Connection with Claim for Disabilities (VA Form 21-4142), the Veteran's former employer reiterated that he had resigned in June 2004 because he could not perform the work due to his disabilities.  This statement also indicates he had worked an average of 23 hours a week, so not the full 40-hour work week, and was allowed to go home if he was in pain.

In further support of the Veteran's claim, Dr. R.G.S. submitted a Sedentary Requirements Checklist in October 2008.  This list shows the Veteran does not have "non-exertional impairment" that would restrict employment, but does state that he cannot work a 40-hour week, cannot sit for six hours, and cannot sustain activity at a pace and with the attention to task as required in the competitive workplace.

Dr. R.G.S. also subsequently provided another supporting medical opinion in June 2009 definitively concluding the Veteran is incapable of securing or following a substantially gainful occupation due to his service-connected lumbosacral spine (low back) disability, the disability this doctor reportedly had treated.  Dr. R.G.S. did not provide or discuss the medical rationale for this supporting opinion, however, as the comments section allowing him to elaborate was left completely blank.

In April 2011, however, in compliance with the Board's February 2011 remand directive requesting that the RO send a letter to Dr. R.G.S. to allow him opportunity to provide supplemental comment discussing why he believes the Veteran is incapable of securing or following a substantially gainful occupation due to his service-connected lumbosacral spine (low back) disability, Dr. R.G.S. reaffirmed in his response his belief the Veteran is unemployable due to this service-connected disability.  Specifically, Dr. R.G.S. commented on the history of left sacroiliac infection with osteomyelitis and subsequent degenerative changes, as evidenced by X-ray and MRI findings.  He also noted the Veteran's ongoing irritation of the sacroiliac joint and the reports of two to three times a month when he has "markedly restricted" activity to the point of being bedridden.  An April 2011 Sedentary Requirements Checklist also shows the Veteran is unable to stand for two hours and cannot carry 10 pounds.  However, while he will be in pain as a result of his disabilities that would cause distraction of tasks or work, bed rest would not be required.  Nevertheless, Dr. R.G.S. stated the Veteran is incapable of engaging in any gainful employment due to difficulty standing, walking, sitting, and lifting.

Also in accordance with the Board's February 2011 remand directive, the RO referred this TDIU claim to the Director of C&P Service for consideration of the assignment of an extra-schedular TDIU under 38 C.F.R. § 4.16(b), since, as explained, the Board itself cannot assign an extra-schedular TDIU in the first instance.  The RO made this referral in September 2011.

In the January 2012 determination, in response, the Director of the C&P Service concluded that a TDIU was not warranted on an extra-schedular basis as there supposedly was no indication the Veteran's service-connected spine disabilities have markedly interfered with his ability to be gainfully employed.  The Court (CAVC), however, has recognized that "the effect of a service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) . . . and for purposes of a TDIU claim under 38 C.F.R. § 4.16."  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994).

The former requires marked interference with employment, whereas the latter requires evidence of unemployability.  Id.; see also Thun v. Peake, 22 Vet. App. 111 (2008) ("[E]xtraschedular consideration [under § 3.321] may be warranted for disabilities that present a loss of earning capacity that is less severe than one where the Veteran is totally unemployable.")

According to the subject-line heading the Director of C&P Service used in the report of his administrative review, there was extra-schedular consideration under both 38 C.F.R. § 4.16(b) and 3.321(b)(1).  In concluding unfavorably, the Director pointed out the Veteran had full range of motion of his spine, as evidenced in the February 2003 VA examination.  The Director also stated the Veteran's 40 percent rating is assigned under an out-dated code rating and he would only warrant a 10 percent rating under the current rating schedule criteria.  And while the Director acknowledged the Veteran has numerous statements from his private physician, Dr. R.G.S., stating he is unemployable to due to his service-connected disabilities, there is no objective evidence to support this assertion.  The Director continues on to state that, while the Veteran's lumbar spine would "certainly affect the Veteran's ability to work, evidence does not show it would preclude all types of employment, such as sedentary employment or employment that allows for standing or sitting."  Consequently, the Director concluded the Veteran's service-connected disabilities do not preclude him from engaging in all types of work-related activities and, thus, that entitlement to a TDIU on an extra-schedular basis is not warranted.

In recognition of the severity of and impairment caused by his service-connected disabilities, the Veteran is currently rated as a combined 50-percent disabled.  However, but the Board finds that the evidence of record demonstrates his 
service-connected disabilities, alone, actually preclude him from engaging in substantially gainful employment versus just marginal employment.  Thus, he is entitled to a TDIU on an extra-schedular basis.


The most probative (persuasive) evidence specifically addressing this determinative issue of whether the Veteran is unable to obtain and maintain substantially gainful employment as a result or consequence of his service-connected disabilities weighs in favor of his claim.  At the very least, this evidence supporting his claim is as probative as that against his claim so would require resolving this reasonable doubt in his favor and granting his claim even in this alternative scenario.  38 C.F.R. § 4.3.  See also Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

As already indicated, examples of marginal employment versus what could be considered substantially gainful employment may include a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration.  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.

Here, the evidence clearly shows the Veteran has been unemployed since June 2004; his former employer has confirmed this.  And, while the Director of C&P Service indicated the Veteran is not precluded from sedentary employment, so not precluded from employment that is less physically demanding than the type of employment he last had in air-conditioning or refrigeration repair, the Veteran's occupational history is not consistent with or feasible to him obtaining this other type of employment.  In fact, he and his employer both acknowledged that he was unable to perform the duties required by his last employment and, therefore, was in effect forced to resign.  Dr. R.G.S. also ruled out any future employment that could be considered substantially gainful versus just marginal because the Veteran cannot do any prolonged walking, standing, sitting, and lifting.  So even assuming for the sake of argument that he was able to obtain a more sedentary-type job, even the prolonged sitting intrinsic to that type of job would be problematic in that it, too, would cause an acute exacerbation of the symptoms (pain, etc.) associated with his low back disability.  Indeed, even his former employer confirmed there had to be this same type of concession or accommodation in his prior job whenever there were exacerbations of his pain, so it is not reasonable to expect there always will be this same concession or accommodation.  In other words, any such employment would be just marginal versus substantially gainful.

The Board also has considered the Veteran's assertions that he has been unable to work since 2004, in any capacity, because of his service-connected disabilities.  In deciding appeals, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Here, the Board finds the Veteran's statements are consistent with the other evidence of record, including from his former employer and treating physician, so are both competent and credible and, thus, ultimately probative.  This competent and credible medical and lay evidence indicates his service-connected disabilities render him unable to obtain and maintain employment that could be considered substantially gainful versus just marginal, so a TDIU is warranted on an 
extra-schedular basis under 38 C.F.R. § 4,16(b).



ORDER

The claim for a TDIU is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


